DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              EDDIE'S PROPERTY INVESTMENTS, INC.,
                           Appellant,

                                    v.

       A CUT ABOVE LANDSCAPE AND MAINTENANCE, INC.,
                         Appellee.

                              No. 4D21-2369

                              [May 19, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James Nutt, Judge; L.T. Case No. 50-2019-CA-007270-
XXXX-MB.

  Scott J. Edwards of Scott J. Edwards, P.A., Boca Raton, and Cory S.
Carano of Cory S. Carano, P.A., Delray Beach, for appellant.

  Erik W. Scharf of The Scharf Appellate Group, Miami, and Brian D.
Buckstein of Gonzalez, Shenkman & Buckstein, P.L., Wellington, for
appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.